DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1 – 9) in the reply filed on 4/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, or IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/20/2022.

Status of Claims
Claims 1 – 20 are pending.
Claims 1 – 9 are being examined.
Claims 10 – 20 are withdrawn.

Drawings
The drawings are objected to because:
Figure 2 is said to show a side view and a top view, however the top view is actually a section view. In a top view one side of the module should be solid;
Reference numerals of figures 5a, 5b, 6a, and 6b are illegible;
All figures have poor line quality and poor shading.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is objected to for containing the purported merit “low-cost.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is dependent upon claim 1, which recites a thermal energy storage module, however claim 7 recites a plurality of thermal energy storage modules. It is unclear if the structure of a plurality of modules is being claimed, or if “limiting heat exchange between a plurality of thermal energy storage modules” is a functional limitation of the claimed thermal insulation. For the purpose of examination, the limitation “limiting heat exchange between a plurality of thermal energy storage modules” will be presumed to be a functional limitation of the thermal insulation, should it be used in a configuration where multiple modules are present and in thermal communication.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamimoto (US 4,993,481).
Re: Claim 1, Kamimoto teaches a thermal energy storage module (fig. 12, col 9 lines 55 – 63) or regenerator with a constant outlet temperature (col 10 lines 12 – 14) comprising:
a fluid inlet (26, fig. 12) and a fluid outlet (27, fig. 12);
a thermal storage matrix composed of solid filler materials (thermal storage units 19, fig. 12) for storing energy from a hot source (device is a thermal storage unit, which necessarily means collecting thermal energy from a heat source, and then releasing it as required); and
a thermal insulation (21, fig. 12, col 9 lines 60 - 61).
Re: Claim 3, Kamimoto teaches further comprising a casing which preserves structural rigidity of the thermal energy storage module or regenerator (fig. 12, casing not labeled with a reference numeral but can be seen enclosing the thermal storage units 19 and providing a pressure boundary for the working fluid).
Re: Claim 5, Kamimoto teaches wherein the thermal storage matrix accumulates thermal energy from the heat transfer fluid during a charge and restores thermal energy to the heat transfer fluid during a discharge (col 7 line 64 – col 8 line 7, the charge and discharge operation is detailed).
Re: Claim 6, Kamimoto teaches wherein the thermal storage matrix comprises filler materials with controlled or non-controlled geometry (fig. 12, thermal storage units 19 have a controlled geometry).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimoto (US 4,993,481) in view of Goodman (US 2011/0286724).
Re: Claim 2, Kamimoto teaches wherein a plurality of openings (fig. 12A, heat exchanger tube 20, col 9 line 60) on the fluid inlet and fluid outlet (inlet 26 and outlet 27, fig. 12) allow for heat transfer fluid to flow in a first direction or in a second direction opposite to the first direction (col 7 line 64 – col 8 line 7, the charge and discharge operation is detailed).
Kamimoto is silent on a metallic openings, however Goodman teaches a thermal retention and transfer system wherein each module has a plurality of metallic openings (fig. 2, pipes 16 and 18; see para 39, both pipes are made of thermally conductive metal).
Therefore, in view of Goodman’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the thermal energy storage module of Kamimoto with the metallic openings, providing the benefit of good heat transfer and good workability (as opposed to non-metal such as plastic or ceramic which are more difficult to repair). 
Claim(s) 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimoto (US 4,993,481) in view of Howes (US 2015/0114591).
Re: Claim 4, Kamimoto teaches a thermal energy storage module wherein a casing provides structural rigidity. Kamimoto does not disclose wherein the casing is made of a rigid and temperature resistant material comprising steel or ceramic.
However, Howes teaches a casing made of a rigid and temperature resistant material comprising steel or ceramic (para 257, the store structure – casing – may be made of steel).
Therefore, in view of Howes’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to form the casing of Kamimoto from steel in order to utilize a readily available low-cost material that is easily worked and welded. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the casing of Kamimoto from steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice.  See MPEP 2144.07.
Re: Claim 8, Kamimoto teaches a thermal energy storage module comprising a thermal energy storage matrix. Kamimoto is silent on further comprising a permeable wall located at first and second ends of the thermal storage matrix, to allow entry of heat transfer fluid through the first end and exit of heat transfer fluid from the second end of the thermal storage matrix.
However Howes teaches a thermal energy storage device (100, fig. 3) having a permeable wall (standard tile 740, fig. 7) located at first and second ends of the thermal storage matrix (matrix is built up in layers of tiles, para 248), to allow entry of heat transfer fluid through the first end and exit of heat transfer fluid from the second end of the thermal storage matrix (para 249).
Therefore, in view of Howes’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the thermal energy storage unit of Kamimoto with a permeable wall located at first and second ends of the thermal storage matrix, to allow entry of heat transfer fluid through the first end and exit of heat transfer fluid from the second end of the thermal storage matrix in order to facilitate the reclamation of stored thermal energy and keep the storage media in place during charging and discharging operations (para 251).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimoto (US 4,993,481) in view of Callaghan (US 2013/0025817).
Re: Claim 7, Kamimoto discloses wherein the thermal insulation (21, fig. 12, col 9 lines 60 - 61), mounted around the thermal storage matrix (fig. 12, thermal insulation encompasses thermal storage units 19), ensures high thermal energy storage efficiency by limiting heat exchange between a plurality of thermal energy storage modules (when installed adjacent to other thermal energy storage units, the insulation would reduce the heat flux between units; see 112(b) rejection above).
Kamimoto is silent on and further maintains structural rigidity of the thermal storage matrix. However Callaghan teaches an insulated thermal energy storage enclosure wherein two insulating panels (fig. 5, panels 2a and 2b, para 52) are bonded, thereby providing thermal insulation and structural performance, providing the benefit of reducing cost (see para 52).
Therefore, in view of Callaghan’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to form the insulating material of Kamimoto from the bonded panels, in order to reduce cost.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimoto (US 4,993,481) in view of Howes (US 2015/0114591), as applied to claim 8 above, and further in view of Papadopoulos (US 2017/0276435).
Re: Claim 9, Kamimoto in view of Howes teaches the permeable wall is made of a temperature resistant material comprising steel or ceramic (Howes para 93, components may be made of a metallic material)
Kamimoto in view of Howes is silent on the thermal insulation comprises rock wool.
However, Papadopoulos teaches a thermal energy storage system wherein the insulation comprises rock wool (para 99).
Therefore, in view of Papadopoulos’ teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the thermal energy storage system of Kamimoto in view of Howes with the insulation comprises rock wool in order to utilize a readily available low-cost material that is easily worked.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            
/TRAVIS RUBY/            Primary Examiner, Art Unit 3763